Exhibit 10.1
SURMODICS, INC.
2009 EQUITY INCENTIVE PLAN
1. Purpose. The purpose of the SurModics, Inc. 2009 Equity Incentive Plan (the
“Plan”) is to promote the interests of the Company and its shareholders by
providing key personnel of, and advisors to, the Company and its Affiliates with
an opportunity to acquire a proprietary interest in the Company. The opportunity
to acquire a proprietary interest in the Company will aid in attracting,
motivating and retaining key personnel and advisors, including Non-Employee
Directors, and will align their interests with those of the Company’s
shareholders.
2. Definitions. The capitalized terms used in the Plan have the meanings set
forth below.
     (a) “Affiliate” means a corporation or other entity controlled by,
controlling or under common control with the Company.
     (b) “Agreement” means any written or electronic agreement, instrument or
document evidencing the grant of an Award in a form approved by the Committee,
including all amendments thereto.
     (c) “Award” means a grant made under the Plan in the form of Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares or Other Stock-Based Award.
     (d) “Board” means the Board of Directors of the Company.
     (e) “Cause” means the Participant’s (i) incompetence or failure or refusal
to perform satisfactorily any duties reasonably required of the Participant by
the Company; (ii) violation of any law, rule or regulation (other than traffic
violations, misdemeanors or similar offenses) or cease-and-desist order, court
order, judgment, regulatory directive or agreement; (iii) commission or omission
of, or engaging in, any act or practice that constitutes a material breach of
the Participant’s fiduciary duty to the Company, involves personal dishonesty on
the part of the Participant or demonstrates a willful or continuing disregard
for the best interests of the Company; (iv) engaging in dishonorable or
disruptive behavior, practices or acts which would be reasonably expected to
harm or bring disrepute to the Company, its business or any of its customers,
employees or vendors; (v) any failure of the Participant to materially conform
to the Company’s Code of Ethics and Business Conduct; or (vi) the Participant’s
material breach of any confidentiality, non-disclosure, non-solicitation,
non-competition, invention assignment or similar agreement with the Company or
any Affiliate.
     (f) “Change in Control” means one of the following:
     (1) Any “person” (as defined in Sections 13(d) and 14(d) of the Exchange
Act) acquires or becomes a “beneficial owner” (as defined in Rule 13d-3 or any
successor rule under the Exchange Act), directly or indirectly, of securities of
the Company representing 35% or more of the combined voting power of the then
outstanding securities entitled to vote generally in the election of directors
(“Voting Securities”), provided, however, that the following shall not
constitute a Change in Control:
     (A) any acquisition of beneficial ownership by the Company or a subsidiary
of the Company;

 



--------------------------------------------------------------------------------



 



     (B) any acquisition or beneficial ownership by any employee benefit plan
(or related trust) sponsored or maintained by the Company or one or more of its
subsidiaries;
     (C) any acquisition or beneficial ownership by any corporation (including
without limitation an acquisition in a transaction of the nature described in
part (3) of this definition) with respect to which, immediately following such
acquisition, more than 65%, respectively, of (x) the combined voting power of
the Company’s then outstanding Voting Securities and (y) the Company’s then
outstanding Common Stock is then beneficially owned, directly or indirectly, by
all or substantially all of the persons who beneficially owned Voting Securities
and Common Stock, respectively, of the Company immediately prior to such
acquisition in substantially the same proportions as their ownership of such
Voting Securities and Common Stock, as the case may be, immediately prior to
such acquisition;
     (D) any acquisition of Voting Securities or Common Stock directly from the
Company; or
     (E) any acquisition of beneficial ownership by the Participant or a group,
acting in concert, that includes the Participant;
     (2) Continuing Directors shall not constitute a majority of the members of
the Board. For purposes of this Plan, “Continuing Directors” means:
(A) individuals who, on the effective date of this Plan, are directors of the
Company, (B) individuals elected as directors of the Company subsequent to the
effective date of this Plan for whose election proxies shall have been solicited
by the Board or (C) any individual elected or appointed by the Board to fill
vacancies on the Board caused by death or resignation (but not by removal) or to
fill newly-created directorships, provided that a “Continuing Director” shall
not include an individual whose initial assumption of office occurs as a result
of an actual or threatened election contest with respect to the threatened
election or removal of directors (or other actual or threatened solicitation of
proxies or consents) by or on behalf of any person other than the Board; or
     (3) Consummation of a reorganization, merger or consolidation of the
Company or a statutory exchange of outstanding Voting Securities of the Company,
unless immediately following such reorganization, merger, consolidation or
exchange, all or substantially all of the persons who were the beneficial
owners, respectively, of Voting Securities and Common Stock immediately prior to
such reorganization, merger, consolidation or exchange beneficially own,
directly or indirectly, more than 65% of, respectively, (x) the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors and (y) the then outstanding shares of common stock of
the corporation resulting from such reorganization, merger, consolidation or
exchange in substantially the same proportions as their ownership, immediately
prior to such reorganization, merger, consolidation or exchange, of the Voting
Securities and Common Stock, as the case may be; provided, however, that such a
transaction shall not be deemed to be a Change in Control with respect to a
Participant if a majority of the then combined voting power of the then
outstanding voting securities (or voting equity interests) of the surviving
corporation or of any corporation (or other entity) acquiring all or
substantially all of the assets of the Company shall be beneficially owned,
directly or indirectly, immediately after a reorganization, merger,
consolidation, exchange or disposition of assets referred to above, by the
Participant or by a group, acting in concert, that includes the Participant.
Notwithstanding the foregoing, for purposes of Awards hereunder that are subject
to the provisions of Code Section 409A, no Change in Control shall be deemed to
have occurred upon an event described in clauses (1) through (3) above that
would have the effect of changing the

2



--------------------------------------------------------------------------------



 



time or form of payment of such Award unless such event would also constitute a
change in the ownership or effective control of, or a change in the ownership of
a substantial portion of the assets of, the Company for purposes of Code
Section 409A.
     (g) “Code” means the Internal Revenue Code of 1986, as amended and in
effect from time to time, and the regulations promulgated thereunder.
     (h) “Committee” means two or more Non-Employee Directors designated by the
Board to administer the Plan under Section 3 hereof, each member of which shall
be (i) an independent director within the meaning of the rules and regulations
of The NASDAQ Stock Market, (ii) a non-employee director within the meaning of
Exchange Act Rule 16b-3, and (iii) an “outside director” for purposes of Code
Section 162(m).
     (i) “Common Stock” means the common stock, par value $.05, of the Company.
     (j) “Company” means SurModics, Inc., a Minnesota corporation, or any
successor thereto.
     (k) “Continuing Directors” has the meaning set forth in Section 2(f)(2).
     (l) “Corporate Transaction” means (i) dissolution or liquidation of the
Company, (ii) a sale of substantially all of the assets of the Company, or
(iii) a merger or consolidation of the Company with or into any other
corporation, regardless of whether the Company is the surviving corporation.
     (m) “Disability” means, unless otherwise defined in an Agreement, any
medically determinable physical or mental impairment that causes the Participant
to be unable to carry out his job responsibilities for a continuous period of
more than six months, in the sole determination of the Committee.
     (n) “Employee” means an employee (including an officer or director who is
also an employee) of the Company or an Affiliate.
     (o) “Exchange Act” means the Securities Exchange Act of 1934, as amended
and in effect from time to time.
     (p) “Fair Market Value” of a Share means the closing sale price of a Share
on the NASDAQ Global Select Market (or such other national securities exchange
as may at the time be the principal market for the Shares) on the date of
determination (or if no sale occurred on that day, on the next preceding day on
which a sale of Shares occurred). If the Shares are not then listed and traded
upon a national securities exchange but are regularly quoted on an automated
quotation system or by a recognized securities dealer, Fair Market Value of a
Share shall be the closing sale price (or the average of the high bid and low
asked prices if selling prices are not reported) on such system or by such
dealer on the date of determination (or if no such prices were reported on that
day, on the last day such prices were reported). In the absence of an
established market for the Shares as described above, Fair Market Value of a
Share will be what the Committee determines in good faith and in a manner
consistent with Code Section 409A to be 100% of the fair market value of a Share
on that date.
     (q) “FAS 123R” has the meaning set forth in Section 17.
     (r) “Grant Date” means the date on which the Committee approves the grant
of an Award under the Plan, or such later date as may be specified by the
Committee on the date the Committee approves the Award.

3



--------------------------------------------------------------------------------



 



     (s) “Incentive Stock Option” or “ISO” means any Option designated as such
and granted in accordance with the requirements of Code Section 422.
     (t) “Non-Employee Director” means a member of the Board who is not an
Employee.
     (u) “Non-Statutory Stock Option” means an Option other than an Incentive
Stock Option.
     (v) “Option” means a right granted under the Plan to purchase a specified
number of Shares at a specified price.
     (w) “Other Stock-Based Award” means an Award described in Section 12 of
this Plan.
     (x) “Parent” means a “parent corporation,” as defined in Code
Section 424(e), of the Company.
     (y) “Participant” means a person to whom an Award is or has been made in
accordance with the Plan.
     (z) “Performance-Based Compensation” means an Award to a person who is, or
is determined by the Committee to likely become, a “covered employee” (as
defined in Code Section 162(m)(3)) and that is intended to constitute
“performance-based compensation” within the meaning of Code
Section 162(m)(4)(C).
     (aa) “Performance Measures” means any measures of performance established
by the Committee that must be satisfied as a condition precedent to the vesting
of an Award of Performance-Based Compensation. Performance Measures shall
consist of any one, or a combination of, the following attributes of the
Company: (i) revenue; (ii) net income; (iii) shareholders equity; (iv) earnings
per share; (v) return on equity; (vi) return on assets; (vii) total shareholder
return; (viii) net operating income; (ix) cost controls; (x) cash flow;
(xi) operating cash flow; (xii) increase in revenue; (xiii) economic value
added; (xiv) increase in share price or earnings; (xv) return on investment;
(xvi) return on invested capital; (xvii) department or business unit performance
goals; (xviii) client contracting goals; (xix) technological and business
development milestones and contracting goals; (xx) increase in market share;
(xxi) regulatory, clinical or commercial milestones; and (xxii) quality control,
in all cases including, if selected by the Committee, threshold, target and
maximum levels. Any Performance Measure utilized may be expressed in absolute
amounts, on a per share basis, as a growth rate or change from preceding
periods, or as a comparison to the performance of specified companies or other
external measures, and may relate to one or any combination of corporate, group,
unit, division, Affiliate or individual performance.
     (bb) “Performance Period” means the period of time, as specified in an
Agreement, during which Performance Measures must be achieved.
     (cc) “Performance Shares” means the right to receive a designated number of
Shares upon the achievement of specified levels of one or more Performance
Measures as provided in this Plan and the applicable Agreement.
     (dd) “Prior Plan” means the SurModics, Inc. 2003 Equity Incentive Plan, as
amended and restated.
     (ee) “Plan” has the meaning set forth in Section 1.

4



--------------------------------------------------------------------------------



 



     (ff) “Restricted Stock” means Shares issued to a Participant that are
subject to such restrictions on transfer, forfeiture conditions and other
restrictions or limitations as may be set forth in this Plan and the applicable
Agreement.
     (gg) “Restricted Stock Unit” means a right to receive, in cash and/or
Shares as determined by the Committee, the Fair Market Value of a Share, subject
to such restrictions on transfer, forfeiture conditions and other restrictions
or limitations as may be set forth in this Plan and the applicable Agreement.
     (hh) “Securities Act” means the Securities Act of 1933, as amended and in
effect from time to time.
     (ii) “Service” means the provision of services by a Participant to the
Company or any Affiliate in any Service Provider capacity. A Service Provider’s
Service shall be deemed to have terminated either upon an actual cessation of
providing services, or upon the entity for which the Service Provider provides
services ceasing to be an Affiliate. Except as otherwise provided in any
Agreement, Service shall not be deemed terminated in the case of (i) any
approved leave of absence; (ii) transfers among the Company and any Affiliates
in any Service Provider capacity; or (iii) any change in status so long as the
individual remains in the service of the Company or any Affiliate in any Service
Provider capacity.
     (jj) “Service Provider” means an Employee, a Non-Employee Director, or any
consultant or advisor who is a natural person and who provides services to the
Company or any Affiliate.
     (kk) “Share” means a share of Common Stock.
     (ll) “Stock Appreciation Right” or “SAR” means the right to receive, in
cash and/or Shares as determined by the Committee, an amount equal to the
appreciation in value of a specified number of Shares between the Grant Date of
the SAR and its exercise date.
     (mm) “Subsidiary” means a “subsidiary corporation,” as defined in Code
Section 424(f), of the Company.
     (nn) “Substitute Award” means an Award granted upon the assumption of, or
in substitution or exchange for, outstanding awards granted by a company or
other entity acquired by the Company or any Affiliate or with which the company
or any Affiliate combines.
     (oo) “Successor” means the guardian or legal representative of an
incompetent Participant, or if the Participant is deceased, means the estate of
the Participant or the person or persons who may, by bequest or inheritance, or
pursuant to the terms of an Award, acquire the right to exercise an Option or
Stock Appreciate Right or to receive cash and/or Shares issuable in satisfaction
of an Award in the event of a Participant’s death.
     (pp) “Termination Date” has the meaning set forth in Section 16(b).
     (qq) “Transferee” means any “family member” (as defined by Rule 701(c)(3)
under the Securities Act) of the Participant.
     (rr) “Voting Securities” has the meaning set forth in Section 2(f)(1).
3. Administration of the Plan.
     (a) Administration. The authority to control and manage the operations and
administration of the Plan shall be vested in the Committee in accordance with
this Section 3.

5



--------------------------------------------------------------------------------



 



     (b) Scope of Authority. Subject to the terms of the Plan, the Committee
shall have the exclusive authority, in its discretion, to take such actions as
it deems necessary or advisable to administer the Plan, including:
     (1) determining the Service Providers to whom Awards will be granted, the
timing of each such Award, the types of Awards and the number of Shares covered
by each Award, the terms, conditions, performance criteria, restrictions and
other provisions of Awards, and the manner in which Awards are paid or settled;
     (2) cancelling or suspending an Award, accelerating the vesting or
extending the exercise period of an Award, or otherwise amending the terms and
conditions of any outstanding Award, subject to the requirements of Sections
16(c) and (d); and
     (3) establishing, amending or rescinding rules to administer the Plan,
interpreting the Plan and any Award or Agreement made under the Plan, and making
all other determinations necessary or desirable for the administration of the
Plan.
Notwithstanding anything in this Plan to the contrary, the Board shall perform
the duties and have the responsibilities of the Committee with respect to Awards
made to Non-Employee Directors.
     (c) Acts of the Committee; Delegation. A majority of the members of the
Committee shall constitute a quorum for any meeting of the Committee, and any
act of a majority of the members present at any meeting at which a quorum is
present or any act unanimously approved in writing by all members of the
Committee shall be the act of the Committee. To the extent not inconsistent with
applicable law or stock exchange rules, the Committee may delegate all or any
portion of its authority under the Plan to determine and administer Awards to
Participants who are not subject to Section 16 of the Exchange Act to one or
more persons who are either Non-Employee Directors or executive officers of the
Company.
     (d) Finality of Decisions. The Committee’s interpretation of the Plan and
of any Award or Agreement made under the Plan, and all related decisions or
resolutions of the Board or Committee, shall be final and binding on all parties
with an interest therein.
     (e) Indemnification. Each person who is or has been a member of the
Committee or of the Board, and any other person to whom the Committee delegates
authority under the Plan in accordance with Section 3(c), shall be indemnified
and held harmless by the Company, to the extent permitted by law, against and
from (i) any loss, cost, liability or expense that may be imposed upon or
reasonably incurred by such person in connection with or resulting from any
claim, action, suit or proceeding to which such person may be a party or in
which such person may be involved by reason of any action taken or failure to
act, made in good faith, under the Plan and (ii) any and all amounts paid by
such person in settlement thereof, with the Company’s approval, or paid by such
person in satisfaction of any judgment in any such action, suit or proceeding
against such person, provided such person shall give the Company an opportunity,
at the Company’s expense, to handle and defend the same before such person
undertakes to handle and defend it on such person’s own behalf. The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such person or persons may be entitled under the
Certificate of Incorporation or Bylaws of the Company, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.
4. Shares Available Under the Plan.
     (a) Maximum Shares Available. Subject to Sections 4(b) and 4(c), and to
adjustment as provided in Section 17, a total of 1,500,000 Shares shall be
authorized for grant under the Plan. All Shares authorized for grant under this
Plan may be granted as Incentive Stock Options. In determining the

6



--------------------------------------------------------------------------------



 



number of Shares to be counted against this limit in connection with any Award,
the following rules shall apply:
     (1) Each Share that is subject to an Award of Options or Stock Appreciation
Rights shall be counted against the Shares available for distribution under this
Plan as one Share.
     (2) Each Share (or security that is convertibly into, or equivalent to, a
Share) that is subject to any Award other than Options or Stock Appreciation
Rights shall be counted against the Shares available for distribution under this
Plan as one and one-half (1.50) Shares.
     (3) Where the number of Shares subject to the Award is variable on the
Grant Date, the number of Shares to be counted against the limit prior to the
settlement of the Award shall be the maximum number of Shares that could be
received under that particular Award.
     (4) Where two or more types of Awards are granted to a Participant in
tandem with each other, such that the exercise of one type of Award with respect
to a number of Shares cancels at least an equal number of Shares of the other,
the number of Shares to be counted against the limit prior to the settlement of
the Award shall be the largest number of Shares that would be counted against
the limit under either of the Awards.
     (b) Effect of Forfeitures and Other Actions. To the extent that any Award
is forfeited or terminates without vesting, or any Option or Stock Appreciation
Right terminates, expires or lapses without being exercised, the Shares subject
to such Award not delivered as a result thereof shall again be available for
Awards under the Plan. Shares tendered or withheld to pay the exercise price of
an Option or to pay any tax withholding related to any Award will count against
the limitations set forth in Section 4(a) and will not be added back to the
Shares available under the Plan. When a Stock Appreciation Right that may be
settled for Shares is exercised, the number of Shares subject to the Agreement
shall be counted against the number of Shares available for issuance under the
Plan as one Share for every Share subject thereto, regardless of the number of
Shares used to settle the Stock Appreciation Right upon exercise.
     (c) Forfeitures Under Prior Plan. To the extent that any stock option or
restricted stock award is forfeited or terminates without vesting, or any stock
option terminates, expires or lapses without being exercised, under the Prior
Plan, the Shares subject to such stock option or restricted stock award not
delivered as a result thereof shall be available for Awards under the Plan.
Notwithstanding the foregoing, Shares tendered or withheld to pay the exercise
price of a stock option or to pay tax withholding on an award under the Prior
Plan will not be added back to the Shares available under the Plan.
     (d) Source of Shares. Shares issued under the Plan shall be authorized and
unissued Shares. No fractional Shares may be issued under the Plan, but the
Committee may, in its discretion, pay cash in lieu of any fractional Share in
settlement of an Award.
     (e) Individual Option and SAR Limit. The aggregate number of Shares subject
to Options and/or Stock Appreciation Rights granted during any calendar year to
any one Participant shall not exceed 200,000.
5. Eligibility. Participation in the Plan shall be limited to (i) Service
Providers and (ii) any individual the Company desires to induce to become a
Service Provider, so long as any such inducement grant is contingent upon such
individual becoming a Service Provider. Notwithstanding the foregoing, Incentive
Stock Options may only be granted to Employees.

7



--------------------------------------------------------------------------------



 



6. General Terms of Awards.
     (a) Award Agreement. Except for Other Stock-Based Awards that involve only
the immediate issuance of unrestricted and fully vested Shares, each Award shall
be evidenced by an Agreement setting forth the number of Shares subject to the
Award together with such other terms and conditions applicable to the Award (and
not inconsistent with the Plan) as determined by the Committee. An Award to a
Participant may be made singly or in combination with any form of Award.
     (b) Vesting and Term. Each Agreement shall set forth the period until the
applicable Award is scheduled to expire and any applicable Performance Period.
The Committee may provide for such vesting conditions as it may determine.
     (c) Transferability. Except as provided in this Section 6(c), (i) during
the lifetime of a Participant only the Participant (or that Participant’s
Successor) may exercise an Option or Stock Appreciation Right, or receive
payment with respect to any other Award; and (ii) no Award may be sold,
assigned, transferred, exchanged or encumbered other than to a Successor in the
event of a Participant’s death. Any attempted transfer in violation of this
Section 6(c) shall be of no effect. The Committee may, however, provide in an
Agreement or otherwise that an Award (other than an Incentive Stock Option) may
be transferred or assigned pursuant to a divorce decree or a domestic relations
order, and may be transferable, to the extent permitted by law, to a Transferee
if the Participant does not receive any consideration for the transfer. Any
Award held by a Transferee shall continue to be subject to the same terms and
conditions that were applicable to that Award immediately before the transfer
thereof to the Transferee. For purposes of any provision of the Plan relating to
notice to a Participant or to acceleration or termination of an Award upon the
death or termination of employment of a Participant, the references to
“Participant” shall mean the original grantee of an Award and not any Transferee
or Successor.
     (d) Termination of Service. Unless otherwise provided in an Agreement, and
subject to Section 13 of this Plan, if a Participant’s Service with the Company
and all of its Affiliates terminates, the following provisions shall apply (in
all cases subject to the scheduled expiration of an Option or Stock Appreciation
Right, as applicable):
     (1) Upon termination of Service for Cause, all unexercised Options and SARs
and all unvested portions of any other outstanding Awards shall be immediately
forfeited and terminated without consideration;
     (2) Upon termination of Service for any reason other than for Cause, all
unvested and unexercisable portions of any outstanding Awards shall be
immediately forfeited and terminated without consideration;
     (3) Upon termination of Service for any reason other than Cause, death or
Disability, the currently vested and exercisable portions of Options and SARs
may be exercised within three months of the date of such termination; or
     (4) Upon termination of Service due to death or Disability, the currently
vested and exercisable portions of Options and SARs may be exercised within six
months of the date of such termination.
     (e) Rights as Shareholder. No Participant, Successor, or Transferee shall
have any rights as a shareholder with respect to any securities covered by an
Award unless and until the date the Participant, Successor, or Transferee
becomes the holder of record of the Shares, if any, to which the Award relates.
     (f) Performance-Based Awards. Any Award may be granted as Performance-Based
Compensation if the Committee establishes one or more Performance Measures upon
which vesting, the

8



--------------------------------------------------------------------------------



 



lapse of restrictions or settlement in solely in Shares is contingent. With
respect to any Award intended to be Performance-Based Compensation, the
Committee shall establish and administer Performance Measures in the manner
described in Section 19.
7. Restricted Stock Awards.
     (a) Shares subject to a Restricted Stock Award shall be subject to vesting
conditions, and the corresponding lapse or waiver of forfeiture conditions and
other restrictions, based on such factors and occurring over such period of time
as the Committee may determine in its sole discretion. The Committee may provide
whether any consideration other than Services must be received by the Company or
any Affiliate as a condition precedent to the grant of a Restricted Stock Award.
     (b) Unvested Shares subject to a Restricted Stock Award shall be evidenced
by a book-entry in the name of the Participant with the Company’s transfer agent
or by one or more Common Stock certificates issued in the name of the
Participant. Any such Common Stock certificate shall be deposited with the
Company or its designee, together with an assignment separate from the
certificate, in blank, signed by the Participant, and bear an appropriate legend
referring to the restricted nature of the Restricted Stock evidenced thereby.
Any book-entry shall be subject to transfer restrictions and accompanied by a
similar legend. Upon the vesting of Shares of Restricted Stock and the
corresponding lapse of the restrictions and forfeiture conditions, the transfer
restrictions and restrictive legend applicable to any book-entry evidencing such
Shares will be removed, or a certificate for the Shares bearing no restrictive
legend shall be delivered to the Participant or a Successor or a Transferee.
     (c) Except as otherwise provided in this Plan or the applicable Agreement,
a Participant with a Restricted Stock Award shall have all the other rights of a
shareholder, including the right to receive dividends and the right to vote the
Shares of Restricted Stock. Except as otherwise provided in this Plan or the
applicable Agreement, any Shares or property other than regular cash dividends
distributed with respect to unvested Shares subject to a Restricted Stock Award
shall be subject to the same conditions and restrictions as the underlying
Shares. Notwithstanding the foregoing, cash dividends on Shares subject to
Restricted Stock or Restricted Stock Units Awards that have performance vesting
provisions shall be subject to the same conditions and restrictions as the
related Shares.
8. Restricted Stock Unit Awards. A Restricted Stock Unit Award shall be subject
to vesting conditions, and the corresponding lapse or waiver of forfeiture
conditions and other restrictions, based on such factors and occurring over such
period of time as the Committee may determine in its discretion. The Committee
may provide whether any consideration other than Services must be received by
the Company or any Affiliate as a condition precedent to the grant of a
Restricted Stock Unit Award. Following the vesting of a Restricted Stock Unit
Award, payment to the Participant shall be made in the form of cash, Shares or a
combination of cash and Shares as determined by the Committee. Such payment
shall either comply with the provisions of Code Section 409A or be made within
such time period after vesting as will qualify such payment for the “short-term
deferral” exemption from Code Section 409A.
9. Stock Option Awards.
     (a) Type and Exercise Price. The Agreement pursuant to which an Option is
granted shall specify whether the Option is an Incentive Stock Option or a
Non-Statutory Stock Option. The exercise price at which each Share subject to an
Option may be purchased shall be determined by the Committee and set forth in
the Agreement, and shall not be less than the Fair Market Value of a Share on
the Grant Date.

9



--------------------------------------------------------------------------------



 



     (b) Payment of Exercise Price. The purchase price of the Shares with
respect to which an Option is exercised shall be payable in full at the time of
exercise, which may include, to the extent permitted by the Committee, payment
under a broker-assisted sale and remittance program acceptable to the Committee.
The purchase price may be paid in cash or, if the Committee so permits, by
withholding Shares otherwise issuable to the Participant upon exercise of the
Option or by delivery to the Company of Shares (by actual delivery or
attestation) already owned by the Participant (in each case, such Shares having
a Fair Market Value as of the date the Option is exercised equal to the purchase
price of the Shares being purchased), or a combination thereof, unless otherwise
provided in the Agreement. A Participant exercising an Option shall not be
permitted to pay any portion of the purchase price with Shares if, in the
opinion of the Committee, payment in such manner could have adverse financial
accounting consequences for the Company.
     (c) Exercisability and Expiration. Each Option shall be exercisable in
whole or in part on the terms provided in the Agreement. No Option shall be
exercisable more than seven years after its Grant Date. In no event shall any
Option be exercisable at any time after its scheduled expiration. When an Option
is no longer exercisable, it shall be deemed to have terminated.
     (d) No Reload Options. Options will not be granted under the Plan in
consideration for, and the grant of Options will not be conditioned on, the
delivery of Shares to the Company in payment of the exercise price and/or tax
withholding obligation under any other Option.
     (e) Incentive Stock Options.
     (1) An Option will constitute an Incentive Stock Option only if the
Participant receiving the Option is an Employee, and only to the extent that
(i) it is so designated in the applicable Agreement and (ii) the aggregate Fair
Market Value (determined as of the Option Grant Date) of the Shares with respect
to which Incentive Stock Options held by the Participant first become
exercisable in any calendar year (under the Plan and all other plans of the
Company and its Affiliates) does not exceed $100,000 (or such other limit as may
be required by the Code to qualify the Option as an Incentive Stock Option). To
the extent an Option granted to a Participant exceeds this limit, the Option
shall be treated as a Non-Statutory Stock Option.
     (2) No Participant may receive an Incentive Stock Option under the Plan if,
immediately after the grant of such Award, the Participant would own (after
application of the rules contained in Code Section 424(d)) Shares possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or an Affiliate, unless (i) the option price for that Incentive Stock
Option is at least 110% of the Fair Market Value of the Shares subject to that
Incentive Stock Option on the Grant Date and (ii) that Option will expire no
later than five years after its Grant Date.
     (3) The Agreement covering an Incentive Stock Option shall contain such
other terms and provisions that the Committee determines necessary to qualify
the Option as an Incentive Stock Option.
10. Stock Appreciation Rights.
     (a) Nature of Award. An Award of a Stock Appreciation Right shall entitle
the Participant (or a Successor or a Transferee), subject to terms and
conditions determined by the Committee, to receive upon exercise of the Stock
Appreciation Right all or a portion of the excess of (i) the Fair Market Value
of a specified number of Shares as of the date of exercise of the Stock
Appreciation Right over (ii) a specified exercise price that shall not be less
than 100% of the Fair Market Value of such Shares on the Grant Date of the Stock
Appreciation Right.

10



--------------------------------------------------------------------------------



 



     (b) Exercise of SAR. Each Stock Appreciation Right may be exercisable in
whole or in part at the times, on the terms and in the manner provided in the
Agreement; provided that no Stock Appreciation Right shall be exercisable more
than ten years after its Grant Date. No Stock Appreciation Right shall be
exercisable at any time after its scheduled expiration. When a Stock
Appreciation Right is no longer exercisable, it shall be deemed to have
terminated. Upon exercise of a Stock Appreciation Right, payment to the
Participant (or a Successor or Transferee) shall be made at such time or times
as shall be provided in the Agreement in the form of cash, Shares or a
combination of cash and Shares as determined by the Committee. The Agreement may
provide for a limitation upon the amount or percentage of the total appreciation
on which payment (whether in cash and/or Shares) may be made in the event of the
exercise of a Stock Appreciation Right.
11. Performance Shares.
     (a) Initial Award.
     (1) An Award of Performance Shares under the Plan shall entitle the
Participant (or a Successor or Transferee) to future payments of Shares based
upon the achievement of specified levels of one or more Performance Measures
over the course of the relevant Performance Period. The Agreement shall specify
the nature and requisite level(s) of achievement for each Performance Measure
and the length of the Performance Period applicable to an Award of Performance
Shares, and may provide that a portion of the Shares for a Participant’s Award
will be issued for performance that exceeds the minimum target but falls below
the maximum target applicable to the Award. The Agreement shall also provide for
the timing of the issuance, which shall either comply with the provisions of
Code Section 409A or be in a lump sum occurring within the period necessary to
cause it to qualify as a “short-term deferral” within the meaning of Code
Section 409A.
     (2) Following the conclusion or acceleration of each Performance Period,
the Committee shall determine (i) the extent to which Performance Measures have
been attained; (ii) the number of Performance Shares that have been earned and
the value thereof; and (iii) the extent to which any other terms and conditions
with respect to an Award relating to the Performance Period have been satisfied.
     (b) Acceleration and Adjustment. The Agreement may permit an acceleration
of the Performance Period and an adjustment of Performance Measures and issuance
of Shares with respect to some or all of the Performance Shares awarded to a
Participant upon the occurrence of certain events, which may include a Change of
Control, a Corporate Transaction, a recapitalization of the Company or an
Affiliate, a change in the accounting practices of the Company, a change in the
Participant’s title or employment responsibilities, or the Participant’s death
or Disability. The Agreement also may provide for a limitation on the value of
an Award of Performance Shares that a Participant may receive.
12. Other Stock-Based Awards. The Committee may from time to time grant Common
Stock and other Awards that are valued by reference to and/or payable in whole
or in part in Shares under the Plan. The Committee, in its sole discretion,
shall determine the terms and conditions of such Awards, which shall be
consistent with the terms and purposes of the Plan. The Committee may, in its
sole discretion, direct the Company to issue Shares subject to restrictive
legends and/or stop transfer instructions that are consistent with the terms and
conditions of the Award to which the Shares relate.
13. Corporate Transaction.
     (a) In the event of a proposed Corporate Transaction, the Committee may,
but shall not be obligated to:

11



--------------------------------------------------------------------------------



 



     (1) With respect to a Corporate Transaction that involves a merger or
consolidation, make appropriate provision for the protection of the outstanding
Awards by the substitution of options, stock appreciation rights, restricted
stock, restricted stock units, Performance Shares or other stock-based awards
and appropriate voting common stock of the corporation surviving any such merger
or consolidation or, if appropriate, the Parent of the Company or such surviving
corporation, in lieu of such outstanding Awards;
     (2) With respect to any Corporate Transaction, including, without
limitation, a merger or consolidation, declare, prior to the occurrence of the
Corporate Transaction, and provide written notice of such declaration to each
holder of an Option or Stock Appreciation Right, that (i) each outstanding
Option and Stock Appreciation Right, whether or not then exercisable, shall be
canceled at the time of, or immediately prior to the occurrence of, the
Corporate Transaction in exchange for payment to each holder of an Option or
Stock Appreciation Right, promptly after the Corporate Transaction, of cash (or,
if the Committee so elects in lieu of solely cash, of such form(s) of
consideration, including cash and/or property, solely or in such combination as
the Committee shall determine, that the holders of Options and Stock
Appreciation Rights would have received as a result of the Corporate Transaction
if such holders had exercised the Options and Stock Appreciation Rights
immediately prior to the Corporate Transaction) equal to, for each Share covered
by a canceled Option or Stock Appreciation Right, the amount, if any, by which
the fair market value (as defined in this Section 13(a)(2)) per Share exceeds
the exercise price per Share covered by such Option or Stock Appreciation Right,
and (ii) at the time of the declaration, each Option and Stock Appreciation
Right shall immediately become exercisable in full and each holder of an Option
or Stock Appreciation Right shall have the right, during the period preceding
the time of cancellation of the Option or Stock Appreciation Right, to exercise
the Option or Stock Appreciation Right as to all or any part of the Shares
covered thereby in whole or in part, as the case may be. In the event of a
declaration pursuant to this Section 13(a)(2), each outstanding Option and Stock
Appreciation Right, to the extent that it shall not have been exercised prior to
the Corporate Transaction, shall be canceled at the time of, or immediately
prior to, the Corporate Transaction, as provided in the declaration. For
purposes of Section 13(a) only, “fair market value” per Share means the fair
market value, as determined in good faith by the Committee, of the consideration
to be received per Share by the shareholders of the Company upon the occurrence
of the Corporate Transaction, notwithstanding anything to the contrary provided
in this Agreement;
     (3) With respect to any Corporate Transaction, including, without
limitation, a merger or consolidation, declare, prior to the occurrence of the
Corporate Transaction, and provide written notice of such declaration to each
holder of an Option or Stock Appreciation Right, that (i) each outstanding
Option and Stock Appreciation Right then exercisable, or that becomes
exercisable pursuant to the terms of the Agreement related to such Option or
Stock Appreciation Right prior to the occurrence of such Corporate Transaction,
shall be canceled at the time of, or immediately prior to the occurrence of, the
Corporate Transaction in exchange for payment to each holder of an Option or
Stock Appreciation Right, promptly after the Corporate Transaction, of cash (or,
if the Committee so elects in lieu of solely cash, of such form(s) of
consideration, including cash and/or property, solely or in such combination as
the Committee shall determine, that the holders of Options and Stock
Appreciation Rights would have received as a result of the Corporate Transaction
if such holders had exercised the Options and Stock Appreciation Rights
immediately prior to the Corporate Transaction) equal to, for each Share covered
by a canceled Option or Stock Appreciation Right, the amount, if any, by which
the fair market value per Share exceeds the exercise price per Share covered by
such Option or Stock Appreciation Right, and (ii) each outstanding Option and
Stock Appreciation Right that does not become exercisable prior to the
occurrence of such Corporate Transaction, shall be canceled at

12



--------------------------------------------------------------------------------



 



the time of, or immediately prior to, the Corporate Transaction without payment
or any other consideration. In the event of a declaration pursuant to this
Section 13(a)(3), each outstanding Option and Stock Appreciation Right, to the
extent that it shall not have been exercised prior to the Corporate Transaction,
shall be canceled at the time of, or immediately prior to, the Corporate
Transaction, as provided in the declaration;
     (4) With respect to any Corporate Transaction, including, without
limitation, a merger or consolidation, declare, prior to the occurrence of the
Corporate Transaction, and provide written notice of such declaration to each
holder of an Option or Stock Appreciation Right, that each outstanding Option
and Stock Appreciation Right shall be canceled at the time of, or immediately
prior to the occurrence of, the Corporate Transaction without payment or any
other consideration. In the event of a declaration pursuant to this
Section 13(a)(4), each outstanding Option and Stock Appreciation Right, to the
extent that it shall not have been exercised prior to the Corporate Transaction,
shall be canceled at the time of, or immediately prior to, the Corporate
Transaction, as provided in the declaration;
     (5) With respect to any Corporate Transaction, including, without
limitation, a merger or consolidation, declare, prior to the occurrence of the
Corporate Transaction, and provide written notice of such declaration to each
holder of an Option or Stock Appreciation Right, that (i) each outstanding
Option and Stock Appreciation Right shall be canceled at the time of, or
immediately prior to the occurrence of, the Corporate Transaction without
payment or any other consideration, and (ii) at the time of the declaration,
each Option and Stock Appreciation Right shall immediately become exercisable in
full and each holder of an Option or Stock Appreciation Right shall have the
right, during the period preceding the time of cancellation of the Option or
Stock Appreciation Right, to exercise the Option or Stock Appreciation Right as
to all or any part of the Shares covered thereby in whole or in part, as the
case may be. In the event of a declaration pursuant to this Section 13(a)(5),
each outstanding Option and Stock Appreciation Right, to the extent that it
shall not have been exercised prior to the Corporate Transaction, shall be
canceled at the time of, or immediately prior to, the Corporate Transaction, as
provided in the declaration;
     (6) Provide, upon the occurrence of the Corporate Transaction, for the
vesting and corresponding waiver of forfeiture conditions and other restrictions
on Restricted Stock Awards, Restricted Stock Unit Awards or Performance Share
Awards that are outstanding as of the occurrence of the Corporate Transaction,
and provide for notice thereof to the holders of such Awards; or
     (7) Provide that, upon the occurrence of the Corporate Transaction, any
portions of any Restricted Stock Awards, Restricted Stock Unit Awards or
Performance Share Awards that are subject to vesting conditions, forfeiture
conditions or other restrictions as of the occurrence of the Corporate
Transaction shall be canceled without payment or any other consideration, and
provide for notice thereof to the holders of such Awards.
     (b) Notwithstanding the foregoing, no holder of an Award shall be entitled
to the payment provided for in this Section 13 with respect to any portion of
such Award as shall have expired or been forfeited prior to the occurrence of
the applicable Corporate Transaction.
14. Plan Participation and Service Provider Status. Status as a Service Provider
shall not be construed as a commitment that any Award will be made under the
Plan to that Service Provider or to eligible Service Providers generally.
Nothing in the Plan or in any Agreement or related documents shall confer upon
any Service Provider or Participant any right to continuous service with the
Company or any Affiliate, nor shall it interfere with or limit in any way any
right of the Company or any Affiliate to

13



--------------------------------------------------------------------------------



 



terminate the person’s continuous service at any time with or without Cause or
change such person’s compensation, other benefits, job responsibilities or
title.
15. Tax Withholding. The Company or any Affiliate, as applicable, shall have the
right to (i) withhold from any cash payment under the Plan or any other
compensation owed to a Participant (including a Successor or a Transferee) an
amount sufficient to cover any required withholding taxes, and (ii) require a
Participant or other person receiving Shares under the Plan to pay to the
Company or any Affiliate a cash amount sufficient to cover any required
withholding taxes before actual receipt of those Shares. In lieu of all or any
part of a cash payment from a person receiving Shares under the Plan, the
Committee may permit the individual to cover all or any part of the required
withholdings (up to the Participant’s minimum required tax withholding rate or
such other rate that will not trigger a negative accounting impact to the
Company or any Affiliate) through a reduction in the number of Shares delivered
or a delivery or tender to the Company of Shares held by the Participant or
other person, in each case valued in the same manner as used in computing the
withholding taxes under applicable laws.
16. Effective Date, Duration, Amendment and Termination of the Plan.
     (a) Effective Date. The Plan shall become effective on the date it is
approved by the requisite vote of the Company’s shareholders.
     (b) Duration of the Plan. The Plan shall remain in effect until all Shares
subject to it shall be distributed, all Awards have expired or terminated, the
Plan is terminated pursuant to Section 16(c), or the tenth anniversary of the
date of shareholder approval of the Plan, whichever occurs first (the
“Termination Date”). Awards made before the Termination Date may be exercised,
vested or otherwise effectuated beyond the Termination Date unless limited in
the Agreement or otherwise.
     (c) Amendment and Termination of the Plan. Except as limited in Section
16(d) below, the Board may at any time and from time to time terminate, suspend
or amend the Plan. The Company shall submit any amendment of the Plan to its
shareholders for approval if the rules of the principal securities exchange on
which the Shares are then listed or other applicable laws or regulations require
shareholder approval of such amendment. No termination, suspension, or amendment
of the Plan or any Agreement may materially and adversely affect any right
acquired by any Participant (or Successor or Transferee) under an Award granted
before the date of termination, suspension, or amendment, unless (i) otherwise
agreed to by the Participant in the Agreement or otherwise, (ii) required as a
matter of law or (iii) effectuated pursuant to Section 20(e) of this Plan. It
will be conclusively presumed that any adjustment for changes in capitalization
provided for in Sections 11(b) or 17, and any amendment to the Plan or any
Agreement to avoid the imposition of any additional tax under Code Section 409A
does not adversely affect these rights.
     (d) No Option or SAR Repricing. Except as provided in Section 17, no Option
or Stock Appreciation Right granted under the Plan may be amended to decrease
the exercise price thereof, or be cancelled in conjunction with the grant of any
new Option or Stock Appreciation Right with a lower exercise price, or otherwise
be subject to any action that would be treated under accounting rules or
otherwise as a “repricing” of such Option or Stock Appreciation Right, unless
such action is approved by the Company’s shareholders.
17. Adjustment for Changes in Capitalization. In the event of any equity
restructuring (within the meaning of Statement of Financial Accounting Standards
No. 123 (revised 2004), or as such standard is subsequently codified in the
Financial Accounting Standards Board Accounting Standards Codification™,
collectively referred to herein as “FAS 123R”) that causes the per share value
of Shares to change, such as a stock dividend or stock split, the Committee
shall cause there to be made an equitable adjustment to the number and kind of
Shares or other securities issued or reserved for issuance pursuant

14



--------------------------------------------------------------------------------



 



to the Plan and to outstanding Awards (including but not limited to the number
and kind of Shares to which such Awards are subject, and the exercise or strike
price of such Awards) to the extent such other Awards would not otherwise
automatically adjust in the equity restructuring; provided, in each case, that
with respect to Incentive Stock Options, no such adjustment shall be authorized
to the extent that such adjustment would cause such Incentive Stock Options to
violate Code Section 422(b) or any successor provision; provided further, that
no such adjustment shall be authorized under this Section to the extent that
such adjustment would cause an Award to be subject to adverse tax consequences
under Code Section 409A. In the event of any other change in corporate
capitalization, which may include a merger, consolidation, any reorganization
(whether or not such reorganization comes within the definition of such term in
Code Section 368), or any partial or complete liquidation of the Company to the
extent such events do not constitute equity restructurings or business
combinations within the meaning of FAS 123R, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee to prevent dilution or enlargement of rights. In
either case, any such adjustment shall be conclusive and binding for all
purposes of the Plan. Unless otherwise determined by the Committee, the number
of Shares subject to an Award shall always be a whole number.
18. Dividend Equivalents. An Award (other than an Option or SAR) that does not
involve the issuance of Shares concurrently with the grant of the Award may, if
so determined by the Committee, provide the Participant with the right to
receive dividend equivalent payments with respect to Shares subject to the Award
(both before and after the Shares are earned, vested or acquired), which
payments may be either made currently, credited to an account for the
Participant, or deemed to have been reinvested in additional Shares which shall
thereafter be deemed to be part of and subject to the underlying Award,
including the same vesting and performance conditions. Dividend equivalent
amounts credited to an account for the Participant may be settled in cash or
Shares or a combination of both, as determined by the Committee, and shall be
subject to the same vesting and performance conditions as the underlying Award.
19. Performance-Based Compensation.
     (a) Designation of Awards. If the Committee determines at the time an Award
is granted to a Participant who is then an executive officer of the Company that
such Participant is, or is likely to be, a “covered employee” for purposes of
Code Section 162(m) as of the end of the tax year in which the Company would
ordinarily claim a tax deduction in connection with such Award, then the
Committee may provide that this Section 19 will be applicable to such Award,
which shall be considered Performance-Based Compensation.
     (b) Performance Measures. If an Award is subject to this Section 19, then
the lapsing of restrictions thereon and the distribution of Shares or other
property pursuant thereto, as applicable, shall be subject to the achievement of
one or more of the Performance Measures specified in the definition of that term
in this Plan. When establishing Performance Measures for a Performance Period,
the Committee may exclude amounts or charges relating to an event or occurrence
that the Committee determines, consistent with the requirements of Code
Section 162(m), should appropriately be excluded. The Committee may also adjust
Performance Measures for a Performance Period to the extent permitted by Code
Section 162(m) to prevent the dilution or enlargement of a Participant’s rights
with respect to Performance-Based Compensation. The Committee will determine the
amount of Shares to be issued in connection with an Award subject to this
Section 19 consistent with the requirements of Code Section 162(m), and may
adjust downward, but not upward, the number of Shares determined to be otherwise
issuable in connection with such an Award.

15



--------------------------------------------------------------------------------



 



     (c) Limitations. Subject to adjustment as provided in Section 17, no
Participant may be granted Performance-Based Compensation in any calendar year
with respect to more than 200,000 Shares.
20. Other Provisions.
     (a) Unfunded Plan. The Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. Neither the Company, its Affiliates, the Committee, nor the
Board shall be deemed to be a trustee of any amounts to be paid under the Plan
nor shall anything contained in the Plan or any action taken pursuant to its
provisions create or be construed to create a fiduciary relationship between on
one hand the Company and/or its Affiliates, and on the other hand a Participant
or Successor or Transferee. To the extent any person has or acquires a right to
receive a payment in connection with an Award under the Plan, this right shall
be no greater than the right of an unsecured general creditor of the Company.
     (b) Limits of Liability.
     (1) Any liability of the Company to any Participant or Successor or
Transferee with respect to an Award shall be based solely upon contractual
obligations created by the Plan and the Award Agreement.
     (2) Except as may be required by law, neither the Company nor any member of
the Board or of the Committee, nor any other person participating (including
participation pursuant to a delegation of authority under Section 3(c) of the
Plan) in any determination of any question under the Plan, or in the
interpretation, administration or application of the Plan, shall have any
liability to any party for any action taken, or not taken, in good faith under
the Plan.
     (c) Compliance with Applicable Legal Requirements. No Shares distributable
pursuant to the Plan shall be issued and delivered unless the issuance of the
Shares complies with all applicable legal requirements, including compliance
with the provisions of applicable state securities laws, the Securities Act, the
Exchange Act and the requirements of the exchanges on which the Company’s Shares
may, at the time, be listed.
     (d) Other Benefit and Compensation Programs. Payments and other benefits
received by a Participant under an Award made pursuant to the Plan shall not be
deemed a part of a Participant’s regular, recurring compensation for purposes of
the termination, indemnity or severance pay laws of any country and shall not be
included in, nor have any effect on, the determination of benefits under any
other employee benefit plan, contract or similar arrangement provided by the
Company or an Affiliate unless expressly so provided by such other plan,
contract or arrangement, or unless the Committee expressly determines that an
Award or portion of an Award should be included to accurately reflect
competitive compensation practices or to recognize that an Award has been made
in lieu of a portion of competitive cash compensation.
     (e) Requirements of Law.
     (1) To the extent that federal laws do not otherwise control, the Plan and
all determinations made and actions taken pursuant to the Plan shall be governed
by the laws of the State of Minnesota without regard to its conflicts-of-law
principles and shall be construed accordingly.
     (2) If any provision of the Plan shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Plan, and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.

16



--------------------------------------------------------------------------------



 



     (3) It is intended that the Plan and all Awards granted pursuant to it
shall be administered by the Committee so as to permit the Plan and Awards to
comply with Exchange Act Rule 16b-3. If any provision of the Plan or of any
Award would otherwise frustrate or conflict with the intent expressed in this
Section 20(e)(3), that provision to the extent possible shall be interpreted and
deemed amended in the manner determined by the Committee so as to avoid the
conflict. To the extent of any remaining irreconcilable conflict with this
intent, the provision shall be deemed void as applied to Participants subject to
Section 16 of the Exchange Act to the extent permitted by law and in the manner
deemed advisable by the Committee.
     (4) It is intended that (i) all Awards of Options, SARs and Restricted
Stock under the Plan will not provide for the deferral of compensation within
the meaning of Code Section 409A and thereby be exempt from Code Section 409A,
and (ii) all other Awards under the Plan will either not provide for the
deferral of compensation within the meaning of Code Section 409A, or will comply
with the requirements of Code Section 409A, and Awards shall be structured and
the Plan administered in accordance with this intent. For Awards subject to Code
Section 409A, the following provisions shall apply:
     (A) Separation from Service. If any amount shall be payable with respect to
any Award hereunder as a result of a Participant’s termination of employment or
other Service, then notwithstanding any other provision of this Plan, a
termination of employment or other Service will be deemed to have occurred only
at such time as the Participant has experienced a “separation from service,” as
such term is defined for purposes of Code Section 409A.
     (B) Timing of Payment to a Specified Employee. If any amount shall be
payable with respect to any Award hereunder as a result of a Participant’s
“separation from service” at such time as the Participant is a “specified
employee,” as such term is defined for purposes of Code Section 409A, then
notwithstanding any other provision of this Plan, no payment shall be made,
except as permitted under Code Section 409A, prior to the first day of the
seventh (7th) calendar month beginning after the Participant’s separation from
service (or the date of his or her earlier death). The Company may adopt a
specified employee policy that will apply to identify the “specified employees”
for all deferred compensation plans subject to Code Section 409A; otherwise,
“specified employees” will be identified using the default standards contained
in the regulations under Code Section 409A.

17